
	
		I
		112th CONGRESS
		1st Session
		H. R. 2955
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to clarify the
		  requirement of the Department of Defense to procure footwear from American
		  sources.
	
	
		1.Short titleThis Act may be cited as the
			 American Shoes for American
			 Servicemembers Act.
		2.Clarification of
			 requirement of Department of Defense to procure footwear from American
			 sourcesSection 2533a(b)(1)(B)
			 of title 10, United States Code, is amended—
			(1)by inserting
			 , including footwear, before and the materials;
			 and
			(2)by striking
			 (and the materials and components thereof) and inserting
			 , including footwear, and the materials and components
			 thereof.
			
